TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 13, 2016



                                     NO. 03-13-00794-CR


                                     Fred Yazdi, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.